
	

113 HRES 764 IH: Congratulating Congresswomen Frederica S. Wilson and Ileana Ros-Lehtinen on their induction into the Miami-Dade County Public Schools Hall of Fame.
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 764
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Hastings of Florida (for himself, Ms. Frankel of Florida, Mr. Diaz-Balart, Mr. Clawson of Florida, Mr. Deutch, Mr. Garcia, Ms. Wasserman Schultz, Mr. Murphy of Florida, and Mr. Rooney) submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Congratulating Congresswomen Frederica S. Wilson and Ileana Ros-Lehtinen on their induction into
			 the Miami-Dade County Public Schools Hall of Fame.
	
	
		Whereas Congresswoman Frederica S. Wilson and Congresswoman Ileana Ros-Lehtinen will be inducted
			 into the Miami-Dade County Public Schools (MDCPS) Hall of Fame on Friday,
			 November 21, 2014;
		Whereas Congresswoman Ros-Lehtinen’s journey with Miami-Dade County Public Schools began at the age
			 of 8, when her family arrived in South Florida after fleeing Cuba’s
			 communist regime, and she attended Southside Elementary School in Little
			 Havana, West Miami Junior High School, and Southwest High School, and then
			 went on to earn an Associate of Arts Degree from Miami-Dade Community
			 College, Bachelors and Masters Degrees in Education from Florida
			 International University, and a Doctorate in Education from the University
			 of Miami;
		Whereas empowered by the quality of education she received from MDCPS, Congresswoman Ros-Lehtinen
			 became a Florida certified teacher, and while serving as an educator,
			 Congresswoman Ros-Lehtinen was inspired to find solutions to the many
			 challenges facing her students and their families, and subsequently ran
			 for office to continue to tackle the challenges impacting South
			 Floridians;
		Whereas Congresswoman Ros-Lehtinen’s legislative accomplishments include the creation of the
			 Florida Prepaid College Program, which has helped send millions of Florida
			 students to college, and she has also advocated for human rights around
			 the world and worked to improve South Florida’s economy and create jobs;
		Whereas Congresswoman Ros-Lehtinen is the first Hispanic woman to serve in the Florida Legislature,
			 the first Hispanic woman to serve in Congress, the first Cuban-American
			 elected to Congress, and the first Hispanic to chair the prestigious
			 Committee on Foreign Affairs;
		Whereas Congresswoman Ros-Lehtinen is happily married to the love of her life, Dexter Lehtinen, and
			 is a proud mother, stepmother, and grandmother;
		Whereas Congresswoman Frederica S. Wilson began her journey with MDCPS at Liberty City Elementary
			 School, and she went on to attend D.A. Dorsey Junior High School and Miami
			 Northwestern Senior High School, and then went on to earn a Bachelors of
			 Science Degree in Elementary Education from Fisk University and a Masters
			 of Science Degree in Elementary Education from the University of Miami;
		Whereas Congresswoman Wilson found her calling while working as an educator for MDCPS, where she
			 served as a teacher and assistant educational coordinator for Head Start,
			 and later as Assistant Principal and Principal of Skyway Elementary
			 School;
		Whereas while serving as Principal of Skyway Elementary School, Congresswoman Wilson became
			 inspired to close the achievement gap faced by young black males of color,
			 and, as a single mother with little disposable income, founded the
			 then-500 Role Models of Excellence Project, quit her job, and ran for the
			 Miami-Dade School Board with the single mission of ensuring educational
			 equity for boys and men of color;
		Whereas with the support of her friends, family, and the South Florida community, the 500 Role
			 Models has grown into the 5000 Roles Models of Excellence Project, and
			 through this program, Congresswoman Wilson has helped thousands of young
			 men of color to thrive in school, avert the school-to-prison pipeline,
			 pursue higher education, access the American Dream, and become great
			 husbands, fathers, and citizens, as since its inception, 5000 Role Models
			 has awarded more than $10 million in college scholarships and currently
			 operates in over 110 Miami-Dade County public schools, serving more than
			 8,000 young men;
		Whereas in addition to the iconic 5000 Role Models of Excellence Project, Congresswoman Wilson’s
			 achievements include a decade of outstanding service in the Florida
			 Legislature, as a Representative and Senator, where she achieved a series
			 of feats including working with Republican Governor Jeb Bush to remove the
			 Confederate flag from the State Capitol, mandating HIV/AIDS testing for
			 newly released prisoners, opposing high-stakes standardized testing,
			 pushing for a ban of the term illegal alien in State public records, and partnering with Republican Governor Charlie Crist to restore voting
			 rights for ex-felons;
		Whereas since 2010, Congresswoman Wilson has represented Florida’s 24th Congressional District in
			 Congress, where she has transcended partisanship to strengthen ladders of
			 opportunity and provide a voice to the voiceless, and has secured more
			 than $1 billion in Federal investment for her district, led bipartisan
			 coalitions on jobs and ports, and been an advocate for freedom and justice
			 worldwide; and
		Whereas Congresswoman Wilson is widowed and is the proud mother of 3 children, Nicole, Kesha, and
			 Paul, and grandmother of 5 beautiful grandchildren: Now, therefore, be it
	
		That the House of Representatives—
			(1)congratulates both Congresswoman Frederica S. Wilson and Congresswoman Ileana Ros-Lehtinen on their
			 induction into the Miami-Dade County Public Schools Hall of Fame; and
			(2)commends Congresswoman Frederica S. Wilson and Congresswoman Ileana Ros-Lehtinen for their
			 outstanding service to our Nation.
			
